Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate (US 2002/0034992).  Note the basis for the rejections set forth in the office action filed October 20, 2021.  Regarding the amendments to claim 1, note Figure 2 of Tate showing the ball marker holder (20) with a width that is greater than a height.  Note paragraphs [0019] and [0029] stating that the clip is contoured to conform to the curvature of the bill of the hat and that the bill has a convex curvature.  Note the examiner’s notations on Figure 2 of Tate identifying the ball marker receiving area, the ball marker holder and the height, length and width of the ball marker holder.  

    PNG
    media_image1.png
    493
    670
    media_image1.png
    Greyscale

Thus, because Tate teaches that the ball marker holder conforms to the convex curvature of the brim of the hat, Tate teaches that the ball marker holder has a rearward curvature (i.e., right to left as shown in Figure 3) out of the plane of the ball marker along its entire width.  
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 20080077728).  Regarding claim 1, Choi discloses a golf ball marker system including a ball marker (3) having a first magnetic element (5) and a ball marker holder (2) having a ball marker receiving area (21) and a second magnetic element (4).  Choi teaches that the magnets attract one another to hold the ball marker to the exterior face of the ball marker holder.  Note the Abstract and Figure 4.  Figure 4 shows the ball marker holder (2) with a width greater than a height and wherein the exterior face curves rearwardly out of the plane of the ball marker along its entire width away from the ball marker receiving area.  
Regarding claim 2, note Figure 3 of Choi showing a first wall between the recesses (21, 22) that abuts the ball marker receiving area (21).   
Claim Rejections - 35 USC § 103
Claims 1, 4, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2002/0034992) in view of Aldridge (D729,502).  Note the basis for the rejections set forth in the office action filed October 20, 2021.  Regarding the amendments to claim 1, note Figure 2 of Tate showing the ball marker holder (20) with a width that is greater than a height.  Note paragraphs [0019] and [0029] stating that the clip is contoured to conform to the curvature of the bill of the hat and that the bill has a convex curvature.  Note the examiner’s notations on Figure 2 of Tate identifying the ball marker receiving area, the ball marker holder and the height and width of the ball marker holder.  However, Tate does not clearly show that the holder curves rearwardly out of the plane of the ball marker along its entire width away from the ball marker receiving area as recited.  

    PNG
    media_image2.png
    493
    670
    media_image2.png
    Greyscale

Aldridge reveals that it is known in the art of attachments to hats to provide a clip that is mounted to the front brim of the cap.  Note Figure 8 of Aldridge.  It would have been obvious to one of ordinary skill in the art to provide the clip of Tate on the front brim of the cap in order to provide an alternative location for attachment and retrieval of the ball marker.  It is noted that because Tate teaches that the clip is contoured to conform to the curvature of the bill of the hat, the combination of Tate in view of Aldridge teaches a ball marker holder that has a width that curves rearwardly of the plane of the ball maker along its entire width away from the ball marker receiving area. 
Regarding the amendment to claim 12, the combination of Tate in view of Aldridge teaches curving along the widths of the front and rear panels in order to conform to the bill of the hat.  The gap between the front and rear panels is obviously capable of receiving the cap strap that extends along the widths of the front and rear panels as recited.  
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2002/0034992) in view of Zeller (3,977,674).  Note the basis for the rejections set forth in the office action filed October 20, 2021.  
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2002/0034992) in view of Aldridge (D729,502) and Zeller (3,977,674).  Note the basis for the rejections set forth in the office action filed October 20, 2021 as the combination of Tate in view of Zeller teaches the limitations of claims 2 and 3.  
Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zeller (3,977,674) in view of Cope (7,226,370).  Regarding claim 7, Zeller discloses a golf ball marker and holder construction comprising a ball marker (18) and a ball marker holder (10).  Note Figure 3 showing the holder with a receiving area (36) on an exterior face and an edge that the ball marker extends beyond such that an underside of the ball marker is exposed beyond the uppermost edge.  Figure 3 also shows a first wall (26) positioned on a lateral side of the ball marker receiving area that defines a surface (27) that is parallel to a corresponding sidewall of the ball marker.  Note Figure 3 showing slots (19) that define a variable height of the first wall along its length.  The top surface (26) of the first wall is parallel to the plane of the ball marker along the length of the first wall as shown in Figure 3.  However, Figure 3 of Zeller does not include a magnetic attraction between the ball marker and the receiving area as recited.  
Cope reveals that it is known in the art of golf ball markers and holders therefore to provide the ball marker holder with retaining shoulders (64) in addition to magnetic attraction means (18).  Note Figure 12A and column 13, lines 49-59 of Cope teaches a slotted area (25) that receives a ball marker (36) and magnetic attraction means (18).  It would have been obvious to one of ordinary skill in the art to provide the embodiment of Figure 3 of Zeller with both the retention means and the magnetic attraction in order to more securely maintain the golf ball marker in the slotted area.  
Regarding claim 9, note Figure 3 of Zeller teaching first and second walls positioned on a lateral side of the ball marker receiving area with surfaces parallel to the side of the ball marker.  
Regarding claim 10, the walls (25) of Zeller define first and second ribs.  
Regarding claim 11, note Figure 3 of Zeller showing slots (19) in both walls of the ball marker holder.  
Claims 12, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2002/0034992).  Note the basis for the rejections set forth in the office action filed October 20, 2021.  Regarding the amendments to claim 12, note the examiner’s notations provided to Figure 2 of Tate in the rejection of claim 1 under 35 U.S.C. 102.  As identified, the front and rear panels define widths that are curved rearwardly to conform to the bill of the cap.  The gap between the front and rear panels is obviously capable of receiving the cap strap that extends along the widths of the front and rear panels as recited.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2002/0034992) in view of Shwartz (US 2003/0024032) or Marchessault (6,357,642).  Note the basis for the rejection set forth in the office action filed October 20, 2021.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 20080077728) in view of Zeller (3,977,674).  Regarding claims 4 and 6, note Figure 2 of Choi showing the ball marker (3) attached to the ball marker holder (2).  The ball marker appears to overhang the first and second edges but this arrangement is not clearly shown.  Zeller reveals that it is known in the art of ball marker holders to have the ball marker (18) extend beyond the edges of the ball marker so as to be easily grasped by the fingers of the golfer.  Note column 3, lines 39-46 and Figure 3 of Zeller.  It would have been obvious to one of ordinary skill in the art to form the ball marker of Choi such that it overhangs the first and second edges of the ball marker holder in order to facilitate removal and insertion of the ball marker on the ball marker holder.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. D937,953 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘953 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘953 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘953 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 1 shows the wall with a variable height along a length of the wall.  
Regarding claims 4 and 6, note Figures 1 and 2 showing the opening between the walls.  The circular cavity as defined by the walls would obviously permit the ball marker to extend beyond the edges of the holder such that an underside of the ball marker would be exposed.  It would have been obvious to one of ordinary skill in the art to provide a ball marker that completely fills the cavity as shown in Figure 2 of ‘953 in order to permit a user to access the underside of the ball marker and facilitate removal from the ball marker receiving area.  
Regarding claim 7, the combination of ‘953 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-4 and 6 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claims 9-11, note Figure 2 of ‘953 showing the second wall and the walls formed as ribs with variable heights.  
Regarding claim 12, ‘953 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘953 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘953 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14 and 15, ‘953 teaches a first wall of variable height. 
Regarding claim 16, the ball marker as taught by ‘953 would extend beyond the first and second edges.  Note the rejection of claim 4.  
Regarding claim 17, note Figure 1 of ‘953 showing the first and second lengths traveling laterally away from the ball marker receiving area.  
Claims 1-4, 6, 7 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,954 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘954 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘954 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘954 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 1 showing the wall with a variable height along a length of the wall.  
Regarding claims 4 and 6, note Figures 1 and 2 showing the opening between the walls.  The circular cavity as defined by the walls would obviously permit the ball marker to extend beyond the edges of the holder such that an underside of the ball marker would be exposed.  It would have been obvious to one of ordinary skill in the art to provide a ball marker that completely fills the cavity as shown in Figure 2 of ‘954 in order to permit a user to access the underside of the ball marker and facilitate removal from the ball marker receiving area.  
Regarding claim 7, the combination of ‘954 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-4 and 6 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claims 9-11, note Figure 2 of ‘954 showing the second wall and the walls formed as ribs with variable heights.  
Regarding claim 12, ‘954 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘954 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘954 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14 and 15, ‘954 teaches a first wall of variable height. 
Regarding claim 16, the ball marker as taught by ‘954 would extend beyond the first and second edges.  Note the rejection of claim 4.  
Regarding claim 17, note Figure 1 of ‘954 showing the first and second lengths traveling laterally away from the ball marker receiving area.  
Claims 1-4, 6, 7 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,955 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘955 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘955 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘955 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 1 shows the wall with a variable height along a length of the wall.  
Regarding claims 4 and 6, note Figures 1 and 2 showing the opening between the walls.  The circular cavity as defined by the walls would obviously permit the ball marker to extend beyond the edges of the holder such that an underside of the ball marker would be exposed.  It would have been obvious to one of ordinary skill in the art to provide a ball marker that completely fills the cavity as shown in Figure 2 of ‘955 in order to permit a user to access the underside of the ball marker and facilitate removal from the ball marker receiving area.  
Regarding claim 7, the combination of ‘955 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-4 and 6 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claims 9-11, note Figure 2 of ‘955 showing the second wall and the walls formed as ribs with variable heights.  
Regarding claim 12, ‘955 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘955 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘955 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14 and 15, ‘955 teaches a first wall of variable height. 
Regarding claim 16, the ball marker as taught by ‘955 would extend beyond the first and second edges.  Note the rejection of claim 4.  
Regarding claim 17, note Figure 1 of ‘955 showing the first and second lengths traveling laterally away from the ball marker receiving area.  
Claims 1-3, 7, 12-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,956 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘956 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘956 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘953 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 1 shows the wall with a variable height along a length of the wall.  
Regarding claim 7, the combination of ‘956 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-3 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claim 12, ‘956 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘956 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘956 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14, ‘956 teaches a first wall. 
Regarding claim 17, note Figure 1 of ‘956 showing the first and second lengths traveling laterally away from the ball marker receiving area.  
Claims 1-4, 6, 7 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,957 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘957 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘957 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘957 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 1 shows the wall with a variable height along a length of the wall.  
Regarding claims 4 and 6, note Figures 1 and 2 showing the opening between the walls.  The circular cavity as defined by the walls would obviously permit the ball marker to extend beyond the edges of the holder such that an underside of the ball marker would be exposed.  It would have been obvious to one of ordinary skill in the art to provide a ball marker that completely fills the cavity as shown in Figure 2 of ‘957 in order to permit a user to access the underside of the ball marker and facilitate removal from the ball marker receiving area.  
Regarding claim 7, the combination of ‘957 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-4 and 6 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claims 9-11, note Figure 2 of ‘957 showing the second wall and the walls formed as ribs with variable heights.  
Regarding claim 12, ‘957 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘957 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘957 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14 and 15, ‘957 teaches a first wall of variable height. 
Regarding claim 16, the ball marker as taught by ‘957 would extend beyond the first and second edges.  Note the rejection of claim 4.  
Regarding claim 17, note Figure 1 of ‘957 showing the first and second lengths traveling laterally away from the ball marker receiving area.  
Claims 1-4, 6, 7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D939,654 in view of Tate (US 2002/0034992).  Regarding claim 1, ‘654 discloses a golf ball marker holder construction comprising a ball marker receiving area and an exterior face that has a width greater than a height.  Note Figure 1.  The exterior face curves rearwardly along its entire width away from the ball marker receiving area.  However, ‘654 lacks the teaching for the ball marker magnetically attached to the ball marker holder.  Tate reveals that it is known in the art of golf ball markers and holders to magnetically attach the ball marker to the holder.  Note Figures 1 and 3 of Tate.  It would have been obvious to one of ordinary skill in the art to provide the holder of ‘654 with the magnetic attraction means as taught by Tate in order to releasably secure the marker to the holder.  
Regarding claims 2 and 3, note Figure 1 showing the walls for the holder.  Figure 2 shows the wall with a variable height along a length of the wall.  
Regarding claims 4 and 6, note Figures 1-3 showing the opening between the walls.  The circular cavity as defined by the walls is shown as permitting the ball marker to extend beyond the edges of the holder such that an underside of the ball marker is exposed.  Note Figure 5.  
Regarding claim 7, the combination of ‘654 in view of Tate teaches the ball marker and holder with the first and second magnetic elements as recited.  Note the rejections of claims 1-4 and 6 as the combination also teaches the first wall with the variable height that is parallel to the plane of the ball marker.  
Regarding claims 9-11, note Figure 2 of ‘654 showing the second wall and the walls formed as ribs with variable heights.  
Regarding claim 12, ‘654 lacks the teaching for the first and second panels and gap therebetween as recited for attachment to a cap strap.  Tate reveals that it is known in the art of golf ball marker holders to provide curvature to the holder in order to attach the holder to the brim of a hat.  It would have been obvious to one of ordinary skill in the art to provide the holder as taught by ‘654 with a clip as taught by Tate in order to permit attachment of the holder to the cap.  
Regarding claim 13, the combination of ‘654 in view of Tate teaches front and rear panels attached at tops thereof.  
Regarding claims 14 and 15, ‘654 teaches a first wall of variable height. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. D937,953 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841 or  D919,938 or D919,939.  Regarding claim 18, the combination of ‘953 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,954 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841or  D919,938 or D919,939.   Regarding claim 18, the combination of ‘954 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,955 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841 or  D919,938 or D919,939.   Regarding claim 18, the combination of ‘955 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,956 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841 or  D919,938 or D919,939.  Regarding claim 18, the combination of ‘956 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D937,957 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841 or  D919,938 or D919,939.  Regarding claim 18, the combination of ‘957 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. D939,654 in view of Tate (US 2002/0034992) and further in view of D931,579 or D895,937 or D895,938 or D954,402 or D954,401 or D917,841or  D919,938 or D919,939.   Regarding claim 18, the combination of ‘654 in view of Tate teaches lacks the teaching for mounting the ball marker over the cap strap such that the holder is oriented vertically when the cap is worn.  ‘579, ‘937, ‘938, ‘402, ‘401, ‘841, ‘938 and ‘939 all teach that it is known in the art of caps to mount a clip over the clip strap.  Note the Figures.  It would have been obvious to one of ordinary skill in the art to form the ball marker holder with a clip such that it is attachable to the cap strap of a hat in order to provide an alternative location for mounting the ball marker holder on the cap.   
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.  It is noted that the applicant’s remarks directed to Shwartz have been considered but are deemed to be moot as the rejections including Shwartz have withdrawn.  
Regarding the reference to Tate, the applicant contends that Tate lacks the teaching for the ball marker holder to have a width greater than the height and wherein the exterior face curves rearwardly out the plane of the ball marker along its entire width away from the ball marker receiving area.  The applicant states that the base plate (22) is flat along its longer length to match the shape of a conventional hat bill which projects forwardly from the crown of the hat.  The applicant states that Tate only mentions curvature for the back surface of the ball marker holder and does not state that the top surface of the exterior face comprises a curvature.  However, these arguments are not persuasive in overcoming the rejections including the reference to Tate.  Attention is directed to the examiner’s notations on Figure 2 of Tate in the rejection under 35 U.S.C. 102 identifying the width and height of the ball marker holder.  As shown, the width of the ball marker holder does not extend forwardly from the cap as stated by applicant but instead extends along the curvature of the brim.  Thus, the ball marker holder of Tate provides the exterior face that curves out of the plane of the ball marker along its entire width as recited.  Alternatively, attention is also directed to the rejection of claim 1 over the combination of Tate in view of Aldridge where Aldridge shows that it is known in the art of clips attached to caps to provide the clip at the front of the cap.   The combination of Tate in view of Aldridge as presented above teaches an exterior face for the ball marker holder that comprises a width that curves rearwardly out of the plane of the ball marker along its entire width away from the ball marker receiving area as recited.  Further, attention is directed to Figure 3 of Tate showing parallel faces between the upper and lower surfaces of the baseplate (22) and the leg (32).  Thus, it would have been obvious to one of ordinary skill in the art to form the upper and lower surfaces of the baseplate and leg with uniform thicknesses in order to provide uniform strength across the entire clip.  
Regarding claim 7, the applicant refers to Figure 9 of Zeller and contends that Zeller lacks the teaching for the language added by the amendment filed April 20, 2022.  However, this argument is not persuasive as the rejection of claim 7 is now over the teachings of Figure 3 of Zeller.  Figure 3 shows the holder with a receiving area (36) on an exterior face and an edge that the ball marker extends beyond such that an underside of the ball marker is exposed beyond the uppermost edge.  Figure 3 also shows a first wall (26) positioned on a lateral side of the ball marker receiving area that defines a surface (27) that is parallel to a corresponding sidewall of the ball marker.  Note Figure 3 showing slots (19) that define a variable height of the first wall along its length.  The top surface (26) of the first wall is parallel to the plane of the ball marker along the length of the first wall as shown in Figure 3.  
Regarding claim 12, the applicant contends that Tate lacks the teaching for the ball marker holder to curve rearwardly along widths of the front and rear panels.  This argument is not persuasive.  Attention is again directed to the rejection of claim 1 under 35 U.S.C. 102 as being anticipated by Tate.  Here, the examiner’s notations identify a width for the front panel that curves rearwardly to conform to the bill of the cap.  The gap between the front and rear panels is obviously capable of receiving the cap strap and extends along the widths of the front and rear panels as recited.  Alternatively, claim 12 is rejected over the combination of Tate in view of Aldridge where the mounting of the clip on the front of the brim would obviously define front and rear panels that are curved rearwardly along their widths in order to match the curvature of the brim.  
Regarding claim 18, the applicant contends that Tate lacks the teaching for the panel width to be substantially greater than a panel height as recited.  However, this argument is not persuasive.  Attention is directed to the rejection of claims 1, 4 and 6 above as being anticipated by Tate.  The examiner’s notations identify the width of the ball marker holder that is greater than a first panel height and wherein the first panel curves rearwardly along its width to match the curvature of the brim of the hat.  It is noted that the second panel of Tate similarly defines a panel width that is greater than the second panel height. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711